UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4462


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK GERARD CHAMBERS, a/k/a P-Chains,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00263-RJC-2)


Submitted:   January 29, 2016             Decided:   February 9, 2016


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick Gerard Chambers appeals his conviction and sentence

imposed by the district court after he pled guilty to conspiracy

to   distribute        and       possess     with        intent    to    distribute      cocaine

(Count 1) and crack cocaine (Count 2), possession with intent to

distribute          and        distribution         of     cocaine       (Count     28),        and

possession of a firearm in furtherance of a drug trafficking

crime (Count 40).               Counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he has found no

meritorious         grounds          for   appeal      but   raising      potential       issues

regarding the sufficiency of the evidence and the Government’s

authority to file a downward-departure motion.                             Although advised

of   his      right       to    do    so,    Chambers        has   not     filed    a    pro     se

supplemental brief.              We affirm.

      Chambers first challenges the sufficiency of the evidence

for the § 924(c) charge.                    A knowing, voluntary, and intelligent

guilty     plea       “conclusively              establishes       the    elements       of     the

offense       and     the       material         facts     necessary       to   support         the

conviction.”          United States v. Willis, 992 F.2d 489, 490 (4th

Cir. 1993).          However, “it is well settled that a defendant may

raise    on    direct          appeal      the    failure     of    a    district       court    to

develop on the record a factual basis for a plea [in accordance

with Rule 11(b)(3)].”                  United States v. Ketchum, 550 F.3d 363,

366 (4th Cir. 2008) (internal quotation marks omitted).

                                                   2
      Here, the relevant conduct in the presentence report, to

which Chambers stipulated, is sufficient to establish that he

possessed firearms in furtherance of drug trafficking crimes.

See   id.    at   367    (“A    stipulated        recitation      of   facts    alone    is

sufficient to support a plea . . . .” (alteration and internal

quotation marks omitted)); see also United States v. Jeffers,

570 F.3d 557,      565    (4th    Cir.       2009)    (stating    elements     of    §

924(c)(1)(A) offense).            Moreover, having reviewed the transcript

of Chambers’ plea colloquy, we conclude that the district court

substantially complied with the requirements of Fed. R. Crim. P.

11, and that any errors in the colloquy did not affect his

substantial rights.             See United States v. Davila, 133 S. Ct.
2139,    2147     (2013)       (stating    that,      to     demonstrate       effect    on

substantial rights in Rule 11 context, defendant “must show a

reasonable probability that, but for the error, he would not

have entered the plea” (internal quotation marks omitted)).

      Counsel next questions the Government’s failure to file a

motion for downward departure on Count 40 when it filed a motion

on Counts 1, 2, and 28.               The decision whether to file a motion

pursuant to U.S. Sentencing Guidelines Manual § 5K1.1 (2014),

and     18   U.S.C.      § 3553(e)        (2012),         lies   solely    within       the

Government’s discretion.              United States v. Butler, 272 F.3d 683,

686   (4th   Cir.     2001).       Thus,      unless      the    Government     obligated

itself in the plea agreement to make such a motion, its refusal

                                              3
to    do       so        is     not      reviewable         absent     evidence       of    an

unconstitutional motive.                  Wade v. United States, 504 U.S. 181,

185-87 (1992); Butler, 272 F.3d at 686.                           Because nothing in the

plea agreement obligated the Government to make a § 5K1.1 motion

and     the    record          reveals     no   basis       for    concluding      that     the

Government’s decision was based on an unconstitutional motive,

we find no error.

      In      accordance         with    Anders,      we    have     reviewed   the    entire

record for any meritorious grounds for appeal and have found

none.         Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Chambers, in writing, of

his right to petition the Supreme Court of the United States for

further review.               If Chambers requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel       may    move        this     court       for    leave     to   withdraw       from

representation.               Counsel’s motion must state that a copy thereof

was   served        on    his    client.        We     dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                    AFFIRMED




                                                  4